United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1839
                                     ___________

Denise L. Dunkle,                      *
                                       *
             Plaintiff-Appellant,      *
                                       * Appeal from the United States
v.                                     * District Court for the
                                       * District of South Dakota
Kenneth S. Apfel, Commissioner         *
of Social Security,                    *
                                       *     [UNPUBLISHED]
             Defendant-Appellee.       *
                                       *
                                  ___________

                              Submitted: December 16, 1999
                                  Filed: December 21, 1999
                                   ___________

Before MURPHY and MAGILL Circuit Judges, and SMITH*, District Judge.
                           ___________

PER CURIAM.

       Denise Dunkle applied for benefits under Title II of the Social Security Act, 42
U.S.C. §§401-433, claiming she was disabled because of panic attacks and depression.
After a hearing, the administrative law judge found that she was not entitled to benefits
and the Appeals Council denied review. Dunkle then filed this action, and the district



      *
      The HONORABLE ORTRIE D. SMITH, United States District Judge for the
Western District of Missouri, sitting by designation.
court1 granted summary judgement to the Commissioner of Social Security. Dunkle
appealed, and we have now reviewed the record and the briefs and conclude that the
decision of the administrative law judge is supported by substantial evidence in the
record as a whole. Fines v. Apfel, 149 F.3d 893, 894-5 (8th Cir. 1998). The judgment
of the district court is therefore affirmed.

      A true copy.


             Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.

                                         -2-